DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
1. 	This office action is in response to the amendment and comments submitted 5/16/2022.
Claims 6 has been cancelled.
Claims 15 -20 have been previously withdrawn.
Claims 1, 2, 7, and 11 have been amended. Support for claims 1, 11 and 7 is found in paragraphs [0018]-[0024] and figures 2-5;  Support for claim 2 amended for clarity.
Claims 1-5 and 7-20 are currently pending in this office action.

Election/Restrictions
Claim 1-5 and 7-14 are allowable. Claims 15 -20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions groups I and II, as set forth in the Office action mailed on 11/09/2021, is hereby withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings objection is withdrawn because of the amendments and/or remarks.

Claim Rejections
The claim rejections of claims 1-5 and 7-14 are withdrawn because of the amendments and/or remarks.

Allowable Subject Matter
Claims  1-5 and 7-20 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Byun (US2011/0052949). Byun discloses the cap assembly comprising first and second tabs electrically connected to first and second terminals of different lengths, see figure 3 of Byun, and a reversal device (deformable plate 51) with an intermediate member or conductive element, but does not disclose or suggest the limitation the first terminal pad is a DFP distance from the reversal device to a bottom surface of the first terminal pad when the reversal device is in the first configuration and the second terminal pad is a DSP distance from the reversal device to a bottom surface of the second terminal pad when the reversal device is in the first configuration, and wherein the DFP distance and DSP distance are different from one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728